department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date uil certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective september 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended december 20xx it was determined that your organization became inactive during 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after september 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary epps acting director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination sincerely margaret von lienen director eo examinations letter rev catalog number 34809f form_6018 publication publication letter rev catalog number 34809f form 886-a ites taaeay schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december 20xx issue whether of the internal_revenue_code irc qualifies for exemption under sec_501 facts was incorporated in the state of on january 20xx the purposes of per the article of incorporation are as follows a b c d e was sole financial was auto revoked activities for 20xx as follows was selected for examination for tax_year ended 20xx was reinstated in 20xx and the ruling date is september of 20xx source_of_income received interest_income recognized to be exempt from federal_income_tax as an organization described in sec_501 according to exempt organization’s auto revocation website for failure_to_file form_990 for three consecutive years the revocation date is may 20xx revocation posting date is june 20xx xx xx xx xx xx xx xx -x xx -x xx -x xx -x xx -x xx -x xx -x xxk publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a hen januany i explanations of items schedule number or exhibit tax identification_number year period ended name of taxpayer december 20xx total interest_income expenditures bank service charges total bank service charges supplies check check check total computer and internet expenses supplies check xx xx xx -x xx -x xx -x xx -x xx xx fees xx annual inactive acct fee xx xx xxx xx xxx xx xx prospects x xxx xx x xxx xx xxx xxk xx x xx x xxx xx xxx xx xxx xx check xx x total sponsorship did not receive any source_of_income or incurred any expenses amended 20xx form 990-ez stating in part that total computer and internet expenses sponsorsh ip according to form 990-ez for tax_year ended 20xx organization’s sole source_of_income is from gross_sales of inventory less returns and allowances in amount of dollar_figurexx xxx and the sole expense is from professional fees and other_payments to independent contractors in amount of dollar_figurexxx sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page law form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended december 20xx net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section it tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code organization for the year under examination in order to meet the operational_test must show that such exempt purposes specified in section sec_501 we will not regard an engages primarily in activities which accomplish one or more of meets the operational_test for a sec_501 failure to meet the operational_test publish no irs gov department of the treasury-internal revenue service has failed to show us that government’s position form 886-a catalog number 20810w page form 886-a rev date schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december 20xx organization as having met this test if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as evidence of failure to operate for exempt purposes we reviewed ez filings and found little or no support for exempt operations 990-ez for tax_year ended 20xx form 990-ez does not state the exempt_purpose or describe the activities in part ill the subsequent year return also does not show any exempt_purpose activities clearly activities since 20xx which is required for a sec_501 organization to keep their tax- exempt status accordingly we are proposing revocation because operate for exempt purposes has not been performing exempt_purpose does not form originally filed form taxpayer’s position taxpayer's position is unknown at this time conclusion does not qualify for exemption from federal income if you disagree please submit a statement of your position if you agree to this conclusion please sign the attached form_6018 failed to show any evidence of their exempt fails to it is the irs’s position that tax under sec_501 because activities and failed to operated primarily for exempt purposes as such meet the operational requirements to continue its exemption status under sec_501 accordingly the organization’s exempt status is revoked effective september 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
